Citation Nr: 9916532	
Decision Date: 06/16/99    Archive Date: 06/21/99

DOCKET NO.  97-32 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits, including the question 
of whether the overpayment was properly created.


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968 and between May 1968 and March 1979.  In 
January 1997 the Department of Veterans Affairs (VA) Regional 
Office (RO) Indianapolis, Indiana, removed the veteran's wife 
Lisa and his step children from his award of improved 
disability pension effective in January 1990 since it was 
determined that he was not contributing toward their support.  
This action resulted in an overpayment of $35,341.  In April 
1997 his award was again adjusted to add his wife and 
stepchildren effective in January 1990.  Effective in October 
1995 the award was terminated due to excess income consisting 
of his spouse's wages.  Effective in September 1996 his award 
was resumed but his wife and stepchildren were removed as 
dependents due to his divorce in August 1996.  These actions 
reduced the overpayment to $11,326.  The veteran requested a 
waiver of recovery of the overpayment and in July 1997 the 
Regional Office Committee on Waivers and Compromises denied 
the request on the basis that there had been bad faith on the 
part of the veteran in creation of the overpayment.  The 
veteran appealed from that decision and also appealed from 
the creation of the indebtedness.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
regional office.  

2.  The veteran had been in receipt of improved disability 
pension for a number of years based on his reports that the 
only family income consisted of his Social Security benefits.  

3.  In September 1996 the veteran notified the regional 
office that he and Lisa had been divorced in August 1996.  
The divorce decree reflected that she was employed.  

4.  In December 1996 the veteran advised the RO that Lisa 
began working in September 1995. 

5.  In April 1997 the regional office adjusted the veteran's 
pension award.  Effective in October 1995 his award was 
terminated due to excess income including the wages of Lisa.  
His award was resumed in September 1996 since Lisa and his 
stepchildren were removed as dependents due to his divorce in 
August.  These actions resulted in an overpayment of $11,326.  

6.  There was no willful intent on the part of the veteran to 
obtain VA benefits to which he was not entitled.  Recovery of 
the overpayment would cause hardship to the veteran and 
seriously impair his ability to meet his necessary living 
expenses.  


CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension benefits 
in the amount of $11,326 was properly created.  38 U.S.C.A. 
§§ 1503, 1521, 5107 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 
3.272 (1998).  

2.  There was no bad faith on the part of the veteran in 
creation of the overpayment.  Recovery of the overpayment 
would be against the principle of equity and good conscience.  
38 U.S.C.A. §§ 5107, 5302 (West 1991); 38 C.F.R. § 1.965 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  

The maximum annual rate of improved disability pension for a 
married veteran with six dependent children was $17,367 
effective in December 1994.  38 U.S.C.A. § 1521; 38 C.F.R. 
§ 3.23(a).  

The maximum rate of improved disability pension is reduced by 
the amount of the countable annual income of the veteran.  
38 U.S.C.A. § 1521; 38 C.F.R. § 3.23(b).  

The term "veteran's annual income" includes the veteran's 
annual income and the annual income of the veteran's 
dependent spouse.  38 C.F.R. § 3.23(d)(4).  

A dependent is a veteran's spouse or child.  A veteran's 
spouse who resides apart from the veteran and is estranged 
from the veteran may not be considered the veteran's 
dependent unless the spouse receives reasonable support 
contributions from the veteran.  (Under 38 C.F.R. § 3.60 of 
this part a veteran and spouse who reside apart are 
considered to be living together unless they are estranged.)  
38 C.F.R. § 3.23(d)(1).  

In determining income for purposes of entitlement to pension 
under the improved pension program, payments of any kind or 
from any source will be counted as income for the 12-month 
annualized period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

The record reflects that the veteran had been in receipt of 
improved disability pension for a number of years and his 
awards had included an additional allowance for a dependent 
spouse, Lisa and several children and stepchildren.  In 
September 1996 the veteran provided a divorce decree 
reflecting that he and Lisa had been divorced in August 1996.  
The divorce decree reflected that she was employed.  
Initially, veteran advised the regional office that he and 
Lisa had been separated in 1989 and that he did not 
contribute to her support.  This information caused the 
regional office to adjust the veteran's award by removing his 
spouse Lisa and stepchildren as dependents effective in 
January 1990.  This action resulted in an overpayment of 
$35,341.  The veteran later advised the regional office that 
although he and Lisa had been separated he had been 
contributing toward her support.  Accordingly, in April 1997 
the regional office again adjusted the veteran's award to 
return Lisa and the veteran's stepchildren to his award as 
dependents effective in January 1990.  However, his award was 
terminated effective in October 1995 due to excess family 
income including Lisa's wages of some $14,500 annually.  
Effective in September 1996 Lisa and the veteran's 
stepchildren were removed as dependents from his award due to 
his divorce from Lisa and his award was resumed at that time 
based only on his own income.  These actions reduced the 
overpayment to $11,326.  

The veteran has maintained that the overpayment was not 
properly created since he and Lisa were separated and he did 
not have access to any of the wages received by her.  
However, since the RO recognized the veteran as providing 
support contributions for Lisa and his stepchildren, and they 
were included as dependents on his award, the wages of Lisa 
that began in August 1995 were properly included as his 
countable income for purposes of improved disability pension.  
When the wages of Lisa were considered together with the 
Social Security benefits received by the veteran, the 
combined family income was excessive for receipt of improved 
disability pension and his award was properly terminated for 
the period from October 1995 to September 1996.  It was only 
resumed at that time because Lisa was removed as a dependent 
due to their divorce in August.  When Lisa was removed as a 
dependent her wages were no longer countable as income for 
the veteran, but of course the number of dependents on his 
award was also reduced.  His award was based on his income, 
which consists of only Social Security benefits.  For the 
purpose of determining the correctness of an award, the 
knowledge of, and access to the income by the veteran is 
simply not material.  If a spouse is recognized as a 
dependent to increase an award, the income of that spouse 
must also be considered to determine if it will reduce the 
award.  The award must be based on consideration of all 
established family income and certain expenses which can be 
used to offset income.  Under the facts presented in this 
case, the Board concludes that the adjustments to the 
veteran's award of improved disability pension were proper 
and the ultimate overpayment of $11,326 was properly created.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.23, 3.271, 3.272.  

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where there exists 
in connection with a claim for such waiver an indication of 
fraud, misrepresentation or bad faith on the part of the 
claimant.  38 U.S.C.A. § 5302(c).  

In July 1997 the Regional Office Committee on Waivers and 
Compromises denied the veteran's request for waiver of 
recovery of the overpayment on the basis that his failure to 
promptly report his spouse's income to the VA constituted bad 
faith on the part of the veteran in creation of the 
overpayment.  This action was simply incorrect.  Bad faith 
generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense.  38 C.F.R. 
§ 1.965.  In order to determine that bad faith exists, 
willful intent on the part of the debtor must be proven.  The 
burden of proof lies solely with the VA.  A simple failure to 
act on one occasion does not, per se, constitute bad faith.  
The veteran has maintained that there was no bad faith on his 
part since he and his spouse were separated for health 
reasons and that he was unaware that she was employed and 
receiving wages.  He has maintained that if he had been 
advised of her earnings he would have reported the earnings 
on his Eligibility Verification Reports.  There is nothing in 
the record which is inconsistent with these contentions.  
While he could have been more diligent in checking to 
determine if his estranged wife had any income, there is 
nothing which shows that he knew of the income and did not 
report it to the VA with the intent to receive pension 
benefits he was not entitled to.  While there was some fault 
on the part of the veteran in creation of the overpayment by 
failing to promptly report his wife's wages to the VA, the 
Board does not believe that there was any willful intent on 
the part of the veteran to obtain VA benefits to which he was 
not entitled.  Thus, the Board concludes that there was no 
bad faith on the part of the veteran in creation of the 
overpayment and waiver of recovery of the indebtedness is not 
barred on that basis.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  

The remaining question for consideration is whether recovery 
of the overpayment would be against the principle of equity 
and conscience.  In this regard, the facts and circumstances 
in the particular case must be weighed carefully.  Different 
factors will enter into such decision, such as the relative 
fault of the debtor, weighing such fault against any fault on 
the Government's part, whether there was any unjust 
enrichment, whether there would be undue financial hardship 
resulting from recovery of the overpayment, whether recovery 
of the overpayment would defeat the purpose of benefits 
otherwise authorized and whether the debtor relinquished a 
valuable right or changed position by reason of having relied 
upon the erroneous benefit.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.65.  

As indicated previously, there was some fault on the part of 
the veteran in creation of the overpayment since he could 
have been more diligent in reporting the wages of his spouse 
Lisa to the VA.  However, since the veteran and Lisa were 
separated and he has maintained that he was unaware of her 
employment and wages, the Board does not believe that there 
was a high degree of fault on the part of the veteran in 
creation of the overpayment.  

On the veteran's February 1997 financial status report he 
indicated that his only income consisted of his Social 
Security benefits of $652 and VA pension of $542 or a total 
of $1,194 per month.  He listed monthly expenses in 
essentially the same amount.  He indicated that he had no 
assets other than a 1984 vehicle valued at $500.  He 
indicated that he had four dependent children.  This income, 
considering the number of dependents he has, is well below 
the poverty level.  Thus, it appears that recovery of the 
overpayment would result in a severe financial hardship for 
the veteran.  In view of the veteran's current financial 
situation it does not appear that waiver of recovery of the 
overpayment would result in any unjust enrichment for him.  
The purpose of improved disability pension is to provide an 
income supplement to veterans with very limited financial 
resources and the veteran currently falls within that 
category.  Thus, recovery of the overpayment would defeat the 
purpose for which the benefits were intended.  

In view of the above discussion, the Board concludes that 
recovery of the overpayment of improved disability pension 
would be against the principle of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that 
favorable action in connection with the veteran's appeal is 
in order.  In arriving at its decision in this case the Board 
has resolved all doubt in favor of the veteran.  38 U.S.C.A. 
§ 5107.  


ORDER

The overpayment of improved disability pension benefits was 
properly created.  The appeal is denied to this extent.  


Entitlement to waiver of recovery of the overpayment of 
improved disability pension benefits is established.  The 
appeal is granted to this extent.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

